Case 1:20-cv-00977-BCM Document 49 Filed 08/10/20 Page 1 of 2

Representing Management Exclusively in Workplace Law and Related Litigation

jacksonllewis.

_ DirEcT DIAL: (212) 545-4021

Jackson Lewis BC.

666 Third Avenue

New York, New York L0017
Tel 212 545-4000

Fax 212 972-3213

www. jacksonlewis.com

EMAIL ADDRESS: JASON.ZOLDESSY@JACKSONLEWIS.COM

VIA ECF

Honorable Barbara Moses, U.S.M.J.

United States District Court

Southern District of New York

500 Pearl Street
New York, NY 10007

Dear Judge Moses:

Re:

 

ALBANY, NY GREENVILLE, $C
ALBUQUERQUE, NM HARTFORD, CT
ATLANTA, GA HONOLULU, HI*
AUSTIN, TX HOUSTON, TX

BALTIMORE, MD
BIRMINGHAM, AL
BOSTON, MA
CHICAGO, IL
CINCINNATI, OH
CLEVELAND, OH

INDIANAPOLIS, IN
JACKSONVILLE, FL
KANSAS CITY REGION
LAS VEGAS, NV

LONG ISLAND, NY
LOS ANGELES, CA

DALLAS, TX MADISON, WI
DAYTON, OH MEMPHIS, TN
DENVER, CO MIAMI, FL
DETROIT, MI MILWAUKEE, WI

GRAND RAPIDS, MI MINNEAPOLIS, MN

August 10, 2020

MONMOUTH COUNTY, NJ
MORRISTOWN, NJ
NEW ORLEANS, LA
NEW YORK, NY
NORFOLK, VA
OMAHA, NE

ORANGE COUNTY, CA
ORLANDO, FL
PHILADELPHIA, PA
PHOENIX, AZ
PITTSBURGH, PA
PORTLAND, OR
PORTSMOUTH, NH
PROVIDENCE, RI

“through an affiliation with Jackson Lewis P.C., a Law Corporation

RALEIGH, NC
RAPID CITY, SD
RICHMOND, VA
SACRAMENTO, CA
SALT LAKE CITY, UT
SAN DIEGO, CA

SAN FRANCISCO, CA
SAN JUAN, PR
SEATTLE, WA

ST. LOUIS, MO
TAMPA, FL
WASHINGTON, DC REGION
WHITE PLAINS, NY

De La Cruz vy. Manhattan Parking Group

et al.

Case No. 1:20-cv-00977 (JPO) (BCM)

We are counsel for the Defendants in connection with the above-referenced case,

and submit this letter jointly with counsel for Plaintiff pursuant to the Court’s June 30, 2020 Initial
Case Management Order (ECF Docket # 48) and in anticipation of the status conference with the
Court scheduled for August 12, 2020 at 11:00 a.m.

As the Court is aware, this lawsuit is a putative class and collective action in which
Plaintiff alleges claims pursuant to the Fair Labor Standards Act and New York Labor Law. Since
the June 30" conference with the Court both sides have served written discovery requests and
have conferred about the possibility of settlement. Specifically, the parties have discussed
parameters for Defendants to produce a sampling of time and pay records for certain putative class
members, which will be used by both sides to value the case for classwide settlement negotiations.
Thereafter, the parties intend to schedule a private mediation session, which we anticipate will
occur over the course of the next 60 to 90 days.
Case 1:20-cv-00977-BCM Document 49 Filed 08/10/20 Page 2 of 2

Hon. Barbara Moses, U.S.M.J.
United States Distrcit Court

jackson | lewis. August 10, 2020

Page 2

The parties look forward to discussing the case with the Court in greater detail _
during the August 12" conference. We thank the Court for its consideration in this regard,

Respectfully submitted,

JACKSON LEWIS P.C.

 

CC: All Counsel (Via ECF)
